Citation Nr: 1217875	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a low back injury, and if so, whether service connection is warranted for the claimed disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION


The Veteran served on active duty from July 1968 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in June 1977 denied the Veteran's claim for service connection for residuals of a back injury and the Veteran did not submit a substantive appeal to the July 1977 statement of the case within the required time period.

2.  Evidence associated with the claims file since the June 1977 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a back injury.





CONCLUSIONS OF LAW

1.  The June 1977 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the June 1977 rating decision is new and material and the claim of entitlement to service connection for residuals of a back injury is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal regarding the Veteran's request to reopen his service connection claim for a back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

A rating decision dated in June 1977 denied the Veteran's claim of entitlement to service connection for residuals of a back injury on the basis that although the Veteran had back trauma while in service, the evidence of record shows no substantial difference between the condition prior to the claimed aggravation and that which existed immediately afterward and the Veteran's complaints of pain must be considered the natural progression of a pre-existing condition.  The relevant evidence of record at the time of the June 1977 rating decision consisted of the Veteran's service treatment records, a February 1977 VA examination report and lay statements by the Veteran.  The Veteran did not submit a substantive appeal to the July 1977 statement of the case within the required time period.  Therefore, the June 1977 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Although the RO determined in the March 2010 statement of the case that new and material evidence was received to reopen the claim, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Thus, the Board will adjudicate the question of whether new and material evidence has been received.

The Veteran again submitted a claim for entitlement to service connection for back problems in February 2009.  The relevant evidence of record received since the June 1977 rating decision includes private treatment records, VA treatment records, VA examinations dated in March 2010 and June 2011 and a transcript of the November 2011 Board hearing.  The evidence received since the June 1977 rating decision is new in that it was not of record at the time of the June 1977 decision.  The medical records since the June 1977 rating decision show that the Veteran has a current diagnosis of degenerative disc disease, as well as, spondylolisthesis of the lumbar spine and scoliosis.  In addition, the Veteran's lay statement dated in August 2011 reveals that he did not have any problems with his back prior to the injury in service and that he has had constant and worsening pain since the accident.  The Veteran is competent to report continuity of back pain since the incident in service.  This statement is material in that it indicates the Veteran's current back disabilities may be related to the injury documented in service.  The August 2011 lay statement is neither cumulative nor redundant of the evidence of record in June 1977 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for residuals of a low back injury is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a low back injury is reopened, and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the reopened claim of service connection for residuals of a low back injury.  

The Veteran testified in November 2011 that he was in receipt of Social Security Disability benefits and that he first applied for these benefits in 2009.  Hearing Transcript,  p. 6-7.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, the Board concludes that a remand is necessary to obtain the SSA determination and associated medical records.  

The Board observes that the Veteran was provided VA examinations conducted in March 2010 and June 2011.  The VA examiner in March 2010 determined that it is less likely as not that the low back condition and residual disability is related to service.  He explained that the Veteran was found to have spondylolysis shortly after entering service and he was discharged at that time due to having a pre-existing condition.  The examiner noted that it is clear that the spondylolysis which was found in service was found to have pre-existed service as he had a several year history of back pain present before entering service and that the development of this condition was not secondary to the fall which occurred in service.  The examiner further stated that it appears that there was a significant worsening of the condition after military service in 1979 at which time he required surgery shortly thereafter to fuse his lumbar spine and the motor vehicle accident played a significant role in the development of his degenerative process.  The June 2011 VA examination report (with July 2011 addendum) reveals that the examiner determined that the Veteran's pre-existing lumbar condition is less likely as not aggravated by his military service based on a review of the record.  The examiner cited the rationale in the March 2010 VA examination report and noted that spondylolysis of the lower lumbar vertebrae is a non-united childhood fracture of the pars interarticularis of the arch of the vertebrae persisting into adult life.  The examiner further stated that, in most cases, isthmic spondylosis is considered a fatigue fracture caused by repetitive load and stress rather than a single traumatic event.  The Board notes that in determining whether any current back disability is related to the injury in service, the examiners did not discuss the evidence found in the February 1977 VA examination, which included the results of an X-ray of the spine.  It is unclear whether the examiners reviewed this evidence as it was not noted in the examination reports or rationale.  The February 1977 X-rays note a limited surgical fusion between L4 and S1 indicating that the Veteran may have had the fusion prior to the motor vehicle accident in 1979.  

Furthermore, the Board notes that the Veteran's back was evaluated as normal in the July 1968 entrance examination.  The Veteran sought treatment for back pain after falling down stairs in August 1968.  X-rays revealed spondylosis L5-S and he was placed on profile.  It was recommended that the Veteran be separated from service due to a defect of the spine that existed prior to service in September 1968.   

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2011), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.

As a back disorder was not noted when examined for entrance into service, VA must rebut the presumption of soundness; otherwise, it is a claim for service connection based on incurrence of disability in service.  The Board finds that the VA examiners did not address whether there is clear and unmistakable evidence (i.e., obvious, manifest or undebatable) that a back disorder existed prior to service and, if so, whether there is clear and unmistakable evidence there was no increase in disability in service or any increase was due to the natural progress of the preexisting condition.  Therefore, the Board finds that the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any determinations, and medical records used by that agency in making a determination, on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Thereafter, schedule a VA examination with an appropriate specialist to evaluate the Veteran's claim for service connection for residuals of a low back injury.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the back and a provide an opinion with respect to the following questions:

a. Whether any identified low back disorder is a congenital defect or congenital disease.  

b. If the examiner determines that any of the Veteran's back disorders is a congenital defect or abnormality, then was there a superimposed disease or injury during active military service?

c. With respect to the current diagnosis of degenerative disc disease, or any other low back disorders found on examination, the examiner is requested to provide an opinion on the following:

i. Whether there is clear and unmistakable (undebatable) evidence to show that the disorder pre-existed service.

ii. If the examiner finds that the back disorder pre-existed service, whether there is clear and unmistakable (undebatable) evidence that the pre-existing back disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder. 

iii. If it is determined that any low back disorder did not pre-exist service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed low back disorder is related to the Veteran's service to include the documented in-service injury. 

The examiner must provide a clear explanation for all conclusions.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  

3. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's claim of entitlement to service connection for residuals of a back injury should be readjudicated de novo.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


